DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 23, 2020. Claims 1-12 are pending and claims 7-11 are withdrawn from consideration. Claims 1-6 and 12 are examined below.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12 in the reply filed on July 6, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 208 207.3, filed on May 24, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“Fig. 3”.  Specifically, there is not reference or description of Fig 3 in the specification. Though the Examiner notes that Fig. 3 appears to be a duplicate of Fig. 2 but including descriptions within the text boxes of the flow chart.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should be a single paragraph.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claim 2, line 3, “first trajectories” should read “the first trajectories”.
Claim 3, line 2, “first trajectories” should read “the first trajectories”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“receiving device for receiving …” in claim 12.
“processing device for determining…” in claim 12.
“transmitting device for transmitting…” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “the route” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “a predetermined route” previously recited at line 2 or different route.
Claim 2 is rejected as being dependent upon a rejected claim. 
As to claim 3, the limitation “the route” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “a predetermined route” previously recited in claim 1 or different route.
As to claim 4, the recitation “wherein a distance is determined between the first trajectory and the course and the quality is the higher the smaller the distance” is vague and indefinite. The claim is grammatically confusing, and it is unclear what is being claimed in light of Applicant’s original disclosure. The Examiner recommends amending the claim to clarify how this claim correlates back to independent claim 1.
As to claim 5, the recitation “wherein the first trajectory comprises a number of positions of the first motor vehicle and the higher a density of positions of first motor vehicles, the higher the quality” is vague and indefinite. The claim is grammatically confusing, and it is unclear what is being claimed in light of Applicant’s original disclosure. The Examiner recommends amending the claim to clarify how this claim correlates back to independent claim 1.
As to claim 6, the limitations “the route” at line 2 are unclear. Specifically, it is unclear to the Examiner if these are the same “a predetermined route” previously recited in claim 1 or different route.
Further, the recitation “wherein the quality is the lower, the stronger the curvature of the route at the same density of positions determining the route” is vague and indefinite. The claim is grammatically confusing, and it is unclear what is being claimed in light of Applicant’s original disclosure. The Examiner recommends amending the claim to clarify how this claim correlates back to independent claim 1.
As to claim 12, the limitation “the route” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “a predetermined route” previously recited at lines 2-3 or different route.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 12) recite the limitation of determining a course of the route on the basis of predetermined map data; and determining a quality to which the first trajectory and the course correspond. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received data and observing a course of the route on the basis of predetermined map data and determines a quality.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining a course of the route on the basis of predetermined map data; and determining a quality to which the first trajectory and the course correspond in his/her mind or by a human using a pen and paper. The mere nominal recitation of a receiving device (claim 12), a processing device (claim 12), or a transmitting device (claim 12) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving/detecting a first trajectory of a first motor vehicle while traveling a predetermined route, transmitting the quality to a second motor vehicle, a receiving device (claim 12), a processing device (claim 12), and a transmitting device (claim 12). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from the surrounding environment) and amount to no more than data gathering, which is a form of extra solution activity. The transmitting step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The receiving device in claim 12, processing device in claim 12, and transmitting device in claim 12 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The receiving device, processing device, and transmitting device are recited at a high level of generality and merely automate the determining steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 12 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-6 depend from claim 1. 
Dependent claims 2-6 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of determining the quality with respect to the plurality of first trajectories wherein a plurality of first trajectories of first motor vehicles are detected is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1 and 12 above.
As such, claims 1-6 and 12 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEINECKE et al., US 2017/0168505 A1, hereinafter referred to as MEINECKE.
As to claim 1, MEINECKE teaches a method comprising the following steps:
detecting a first trajectory of a first motor vehicle while traveling a predetermined route (see at least paragraph 16 regarding a desired trajectory is produced for the following vehicle and following vehicle environmental data are captured by means of following vehicle sensors. See also at least FIG. 3B and paragraphs 88, 99, and 100); 
determining a course of the route on the basis of predetermined map data (see at least paragraph 16 regarding a scout trajectory similarity is determined on the basis of the scout trajectory produced and the captured actual trajectory, reference trajectory data are produced and reference environmental data are produced on the basis of the scout environmental data. See also at least paragraphs 82-88); 
determining a quality to which the first trajectory and the course correspond (see at least paragraphs 88-95 regarding the desired trajectory and the reference trajectory data are compared and a trajectory similarity is determined. The trajectory similarity quantifies the differences between the compared trajectories and its value is higher, the more similar the trajectories are);
transmitting the quality to a second motor vehicle (see at least paragraph 98 regarding If the trajectory similarity produced in this case exceeds a particular threshold value, the driver has manually selected the same trajectory as the automatic journey planner 12 and the automatically generated scout trajectory is assessed as automatically drivable. Reference trajectory data are produced on the basis of the actual trajectory 201 and the scout trajectory of the scout vehicle 1 and are transmitted to the following vehicle 2).
As to claim 2, MEINECKE teaches wherein a plurality of first trajectories of first motor vehicles are detected and the quality is determined with respect to the plurality of first trajectories (see at least paragraph 14 regarding the processor may be further configured to determine a consolidated trajectory quality value for the plurality of trajectories, the consolidated trajectory quality value representing a quality of the determined first trajectory, determine the probability that the driving environment has changed relative to the detailed map information based on the determined consolidated trajectory quality value).
As to claim 3, MEINECKE teaches wherein the quality is determined with respect to first trajectories which were detected when traveling the route within a predetermined past time period (see at least FIGS. 3A-3B and paragraphs 97-100 regarding the scout vehicle 1 first of all drives on a route along an actual trajectory 201, the actual trajectory 201 being captured. The following vehicle 2 drives on the same route. The journey planner 22 of the following vehicle 2 produces a desired trajectory 204. These are compared with the desired trajectory 204).
As to claim 4, MEINECKE teaches wherein a distance is determined between the first trajectory and the course and the quality is the higher the smaller the distance (see at least paragraph 88 regarding the trajectory similarity quantifies the differences between the compared trajectories and its value is higher, the more similar the trajectories are. The trajectory comparison can be carried out in various ways; in particular, spatial distances of the trajectories with respect to one another can be quantified and the course of the trajectories can be compared on the basis of their derivative. Differences between the trajectories are weighted by means of a filter algorithm, according to how relevant they are to the automatic drivability of the desired trajectory).
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) is rejected under 35 U.S.C. 103 as being unpatentable over MEINECKE et al., US 2017/0168505 A1, hereinafter referred to as MEINECKE, in view of Ferguson, US 2014/0088855 A1, hereinafter referred to as Ferguson, respectively.
As to claim 5, MEINECKE does not explicitly teach wherein the first trajectory comprises a number of positions of the first motor vehicle and the higher a density of positions of first motor vehicles, the higher the quality.
However, such matter is taught by Ferguson (see at least paragraphs 130-132 regarding the autonomous driving computer system 144 may determine a consolidated trajectory quality value that indicates the quality of the consolidated trajectory. Factors that may change the consolidated trajectory quality value may include the number of trajectories used in the consolidation, the noisiness of the individual trajectories, the accuracy of the individual trajectories, and other such factors. Increasing the number of individual trajectories used, using relatively clean (e.g., less noisy) individual trajectories, and using relatively accurate trajectories may produce a greater consolidated trajectory quality value (e.g., a value of 80 out of 100)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ferguson which teaches wherein the first trajectory comprises a number of positions of the first motor vehicle and the higher a density of positions of first motor vehicles, the higher the quality with the system of MEINECKE as both systems are directed to a system and method for guiding the vehicle by comparing the trajectories, and one of ordinary skill in the art would have recognized the established utility of having wherein the first trajectory comprises a number of positions of the first motor vehicle and the higher a density of positions of first motor vehicles, the higher the quality and would have predictably applied it to improve the system of MEINECKE.

Claim(s) 6 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) is rejected under 35 U.S.C. 103 as being unpatentable over MEINECKE et al., US 2017/0168505 A1, hereinafter referred to as MEINECKE, in view of Ferguson, US 2014/0088855 A1, hereinafter referred to as Ferguson, and further in view of Körner et al., US 2019/0196472 A1, hereinafter referred to as Körner, respectively.
As to claim 6, MEINECKE, as modified by Ferguson, does not explicitly teach wherein the quality is the lower, the stronger the curvature of the route at the same density of positions determining the route.
However, such matter is taught by Körner (see at least paragraph 48 regarding the road has a 90-degree curve. A first trajectory 302 represents a typical path of travel for vehicles in the outside lane 304 of the curve. It can clearly be seen that the typical path of travel does not always run in the middle of the lane 304, but rather runs at different distances between the outer edge of the roadway and the center line separating the two directional roadways. The same can be seen for a second trajectory 306 representing a typical path of travel for vehicles in the inside lane 308 of the curve. In particular between the markings 310 and 312, the distance between the first trajectory 302 and the second trajectory 306 is less than a first critical distance d_crit, there being a minimum distance d_min at a point between the two markings 310 and 312. A driver information system could highlight the area between the markings 210 and 312 and thereby identify it as a danger area).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Körner which teaches wherein the quality is the lower, the stronger the curvature of the route at the same density of positions determining the route with the system of MEINECKE, as modified by Ferguson, as both systems are directed to a system and method for guiding the vehicle by analyzing the trajectories, and one of ordinary skill in the art would have recognized the established utility of wherein the quality is the lower, the stronger the curvature of the route at the same density of positions determining the route and would have predictably applied it to improve the system of MEINECKE as modified by Ferguson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DARMS et al. (US 2017/0166207 A1) regarding a leading vehicle is guided along an actual trajectory, and a desired trajectory is produced for the following vehicle. The actual trajectory of the leading vehicle is captured by the following vehicle, and a trajectory similarity is determined by comparing the captured actual trajectory of the leading vehicle and the produced desired trajectory of the following vehicle.
OGURO et al. (US 2019/0315350 A1) regarding a system and method for generating a travel trajectory along which a vehicle is able to travel without interfering with obstacles and that controls the behavior of the vehicle based on the generated travel trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666